1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11    JUAN MONTENEGRO,                                Case No.: 1:19-cv-00430-DAD-SAB (PC)
12                  Plaintiff,
                                                      ORDER SETTING SETTLEMENT
13          v.                                        CONFERENCE ON NOVEMBER 8, 2019,
                                                      AND STAYING CASE FOR 70 DAYS
14    DAVID MOORE, et al.,
15                  Defendants.
16
17          Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

19   conference. Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe to conduct

20   a settlement conference at the California State Prison, Corcoran (CSP-COR), 4001 King Avenue,

21   Corcoran, CA 93212 on November 8, 2019, at 8:30 a.m. The Court will issue the necessary

22   transportation order in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1.   This action is STAYED for 70 days to allow the parties an opportunity to settle their

25               dispute before the discovery process begins. Except as provided herein or by subsequent

26               court order, no other pleadings or other documents may be filed in this case during the stay
27               of this action. The parties shall not engage in formal discovery, but may engage is informal

28               discovery to prepare for the settlement conference.

                                                         1
1    2.   This case is set for a settlement conference before Magistrate Judge Barbara A. McAuliffe

2         on November 8, 2019, at CSP-COR.

3    3. A representative with full and unlimited authority to negotiate and enter into a binding

4         settlement shall attend in person.

5    4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

6         failure of any counsel, party or authorized person subject to this order to appear in person

7         may result in the cancellation of the conference and the imposition of sanctions. The

8         manner and timing of Plaintiff’s transportation to and from the conference is within the

9         discretion of the California Department of Corrections and Rehabilitation.

10   5. Defendants shall provide a confidential settlement statement to the following email

11        address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

12        statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

13        “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall be marked

14        “Confidential Settlement Statement”. Settlement statements shall arrive no later than

15        November 1, 2019. Parties shall also file a Notice of Submission of Confidential

16        Settlement Statement (See Local Rule 270(d)). Settlement statements should not be filed

17        with the Clerk of the Court nor served on any other party. Settlement statements shall be

18        clearly marked Aconfidential@ with the date and time of the settlement conference indicated

19        prominently thereon.

20   6. The confidential settlement statement shall be no longer than five pages in length, typed

21        or neatly printed, and include the following:

22           a. A brief statement of the facts of the case.

23           b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24               which the claims are founded; a forthright evaluation of the parties= likelihood of

25               prevailing on the claims and defenses; and a description of the major issues in
26               dispute.
27           c. An estimate of the cost and time to be expended for further discovery, pretrial, and
28               trial.

                                                  2
1                d. The party=s position on settlement, including present demands and offers and a

2                   history of past settlement discussions, offers, and demands.

3                e. A brief statement of each party=s expectations and goals for the settlement

4                   conference, including how much a party is willing to accept and/or willing to pay.
5                f. If parties intend to discuss the joint settlement of any other actions or claims not in

6                   this suit, give a brief description of each action or claim as set forth above,
7                   including case number(s) if applicable.

8
9
10   IT IS SO ORDERED.
11   Dated:   September 5, 2019
12                                                   UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
